Citation Nr: 0114973	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-22 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a date prior to January 13, 1998, for the 
grant of a 10 percent evaluation for service-connected 
posterolateral osteophyte with pain, right hip, as secondary 
to service-connected disability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1988 to August 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which awarded service connection 
for a posterolateral osteophyte, right hip, as secondary to a 
service-connected right knee disability, and which assigned 
an effective date of June 13, 2000 for that award.  The 
veteran submitted a notice of disagreement in September 2000.  
A statement of the case was issued in October 2000, and the 
veteran submitted a timely substantive appeal in that some 
month.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation of the status post septectomy, and for an earlier 
effective date assigned thereto, has been obtained.

2.  The veteran did not submit a formal, written for service 
connection for a right hip disorder prior to June 1998, and 
medical evidence reflecting complaints of hip pain prior to 
June 1998 is insufficient as a matter of law to infer or 
constitute a formal or informal claim for service connection 
for a right hip disorder.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
June 13, 1998, for the grant of a 10 percent evaluation for 
service-connected posterolateral osteophyte with pain, right 
hip, as secondary to service-connected disability of the 
right knee, are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 1991 & Supp. 2000, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. § 3.104, 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to assignment of an 
effective date prior to June 13 1998 for the grant of service 
connection for a right hip disability because private medical 
evidence submitted in July 1995 reflected that the veteran 
hat complaints of right hip pain.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400 (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The veteran contends that private medical records submitted 
to VA in July 1995 reflect that the veteran complained of 
right hip pain.  The Board assumes, for purposes of this 
analysis, that this assertion is accurate, without so 
conceding.  The veteran further asserts that the reference to 
right hip pain in the private medical records submitted in 
July 1995 should be considered an informal claim for service 
connection for a right hip disorder.  However, the Court of 
Appeal for Veterans Claims (Court) has stated that "the mere 
presence of . . . medical evidence does not establish an 
intent on the part of the veteran to seek . . . service 
connection for the . . . condition."  Brannon v. West, 12 
Vet. App. 32, 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 
208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993)).  

38 C.F.R. § 3.155 cannot provide a basis for an informal 
claim for service connection for a right hip disability prior 
to June 1998 because there was no request for benefits.  See 
Crawford v. Brown, 5 Vet. App. at 35-36 (1993); Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993).  38 C.F.R. § 3.157 
likewise cannot provide such a basis because that provision, 
which allows reports of examinations or hospitalizations as 
claims for increase or to reopen does not apply to an 
original claim.  See 38 C.F.R. § 3.157 (emphasis added). 

Thus, until the veteran expressed an intent to seek service 
connection for right hip pain, the presence of medical 
evidence reflecting complaints of right hip pain may not be 
considered a formal or informal claim for service connection 
for that disorder.  The Board finds that there is nothing in 
the claims file which could be considered to be a formal or 
informal claim for service connection for a right hip 
disorder at any time prior to June 13, 1998.  See 38 C.F.R. 
§§ 3.1(p), 3.155(a). 

The veteran's testimony, at a May 2000 personal hearing 
conducted prior to the submission of the substantive appeal 
for an effective date for a grant of service connection for a 
right hip disability, that he suffered right hip pain prior 
to June 13, 1998, cannot be construed as a formal or informal 
claim for service connection for benefits for that disability 
prior to June 13, 1998, and the veteran did not identify any 
circumstances or evidence which might establish submission of 
such a claim prior to that date.  The Board does not question 
the veteran's statements that he suffered from right hip pain 
prior to June 1998.  However, because the veteran's original 
claim of entitlement to service connection for a right hip 
disorder was not received until July 1998, the references to 
right hip pain in VA or private clinical records do not 
constitute formal or informal claims for service connection 
for a right hip disorder. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board is satisfied that all 
requirements of the VCAA have been met in this case, as the 
determination as to when the veteran submitted a claim for 
service connection for the disability at issue is a matter of 
record, and is not subject to further development.  Thus, 
there can be no further duty to assist the veteran in 
developing the facts of the claim.  

Moreover, the veteran has been notified, in the rating 
decision and in the statement of the case, of the statutory 
and regulatory provisions applicable to determinations of 
effective dates for grants of service connection, and, in 
particular, has been notified of each of the regulations 
discussed in this decision.  In addition, the Board notes 
that further notification to the veteran would be fruitless, 
as the outcome of the claim in this case depends on the 
evidence of record and would be unaffected by any additional 
notification to the veteran.  

In the absence of a formal or informal claim for service 
connection for the right hip disability prior to June 1998, 
and in the absence of any prior denial of service connection 
for that disability, and in light of the Court decisions 
holding that the presence of medical evidence does not 
establish a claim for service connection, an effective date 
for the grant of service connection for a right hip 
disability prior to June 13, 1998, is not authorized by 
regulation or statute.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The Board notes, moreover, that although the RO determined, 
on the basis of the June 1998 report of VA examination, that 
the veteran might be entitled to service connection for a 
right hip disability if he submitted a claim, and provided 
information to the veteran so that he could submit such a 
claim, the medical evidence of right hip pain prior to June 
1998 did not require the RO to infer a claim for that benefit 
or to notify the veteran of the need to submit a formal 
claim.  


ORDER

Entitlement to an effective date prior to June 13, 1998, for 
the grant of service connection and assignment of a 10 
percent evaluation for a posterolateral osteophyte with pain, 
right hip, as secondary to service-connected disability of 
the right knee, is denied.




		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

